iN THE sUPREi\/LE CoURT oF THE sTATE oF DELAWARE
iN THE MATTER oF THE §
PETiTioN oF GEoRGE K. § NO. 323, 2017
TRAMMELL iii, FoR A WRIT oF §
PRoHiBiTioN §

Subrnitted: Septernber l, 2017
Decided: Septernber 25, 2017

Before STRINE, Chief Justice; VALIHURA and TRAYNOR, Justices.
O R D E R

This 25th day of September 2017, upon consideration of the petition for
a Writ of prohibition filed by George K. Trammell III and the answer filed by
the Department of Finance of Sussex County, it appears to the Court that:

(l) On August 15, 2017, George K. Trammell III filed a petition
asking this Court to issue a Writ of prohibition to the Superior Court to prevent
a sheriff s sale of real property (hereinafter “the Property”) in Which Trammell
claims an interest.l The Property is located on Eskridge Road in Seaford,
Delaware.

(2) The Department of Finance of Sussex County (hereinafter “the
Department”) filed a monition action against the Property for unpaid propeity

taxes for the years 2010 through 2015 .2 The complaint named “Clifford E.

 

1 See generally Del. Code Ann. tit. 9, Subchapter II (2006 & Supp. 2017) (governing
Monition Method of Sale).
2 Id. 9 Del. C. § 8722.

Polk Heirs c/o Joann Carroll” as the persons against whom the tax assessments
were made, and “Eulalia Derrickson and Corine Hollanworth” as the fee
owners of the Property.

(3) On July 18, 2017, the Prothonotary issued a writ of monition,
which ordered the Sheriff of Sussex County to post the monition on the
Property.3 The monition showed that the Property had been seized and
warned that it would be sold at a public sale unless the taxes were paid. When
no answer, motion or objection was filed, the Department filed a praecipe on
August 18, 2017, seeking the issuance of a writ of venditioni exponas_
namely, a writ of execution_ordering the Sheriff to expose the Property to
public sale.4

(4) A writ of prohibition is the legal equivalent of an injunction5 Its
purpose is to keep a trial court within the limits of its own jurisdiction6 When
invoking this Court’s jurisdiction to issue a writ of prohibition to a trial court,
the burden is on the petitioner to establish both a clear entitlement to the relief

sought and that no other adequate remedy is available.7

 

3 Id. § 8723.

4 Id. § 8725 (supp. 2017).

5 In re Shawe, 2016 WL 278857 (Del. Jan. 22, 2016) (citing In re Hyson, 649 A.2d 807,
808 (Del. 1994)).

6 Id. (citing In re Hovey, 545 A.2d 626, 628 (Del. 1988)).

7 Id. (citing In re Wl`ttrock, 649 A.2d 1053, 1054 (Del. 1994)).

2

(5) Trammell claims an interest in the Property for two reasons. He
states that he is an heir of Clifford E. Polk, and he contends that he paid
property taxes on the Property in 2014 and 2016.

(6) Trammell has not met the threshold requirements for the issuance
of a writ of prohibition. Trammell offers no basis upon which to question the
Superior Court’s jurisdiction in the monition action, and he has not
demonstrated that he is without an adequate remedy.

(7) In his petition in this Court, Trammell identified himself as an
“intervenor” in the monition proceedings To date, the Superior Court docket
does not reflect that Trammell filed a motion to intervene in the monition
action.8 If Trammell intends to intervene in the monition action, he must file
a motion to intervene in the Superior Court.

NOW, THEREFORE, IT IS ORDERED, that the petition for a writ of
prohibition is DISMISSED.

BY THE COURT:

/s/ Garv F. Travnor
Justice

 

8 See Sussex County v. Polk, Del. Super., C.A. No. Sl7T-07-004 (copy of Superior Court
case docket attached as Exhibit A).

3

File & ServeXpress

Page l of 1

 

£LLck.r.o_Eclm Prlnced on: 9/22/2017 12:49:45 GMT-o4oo (Eascern Dayughrnme)
Case H|story Search
Search Created:
9/22/2017 12:49:45 GMT-0400 (Eastern
Dayl|ght T|me)
Court: DE Super|or Court- ]udge: *Judgment, judge Sussex F|le & Servexpress lee 7/18/2017
Sussex County Date:

D|v|slon: Case Number: S17T-07-004 Document(s) Flled: 9
Case Type: _|udgment: Monitlons Case Name: SUSSEX COUNTY VS. Date Range: A|l

Llnked Case(s): 323.2_0_11 M£B.Hl$tgnd

CL|FFORD E. POLK

1-3 of 3 transactions <>

 

§a§e_Numher Au.thnl:lmr
v D_qum:n:_'[me Do.cum§.ntljxls
ltansai:unn DateLLLm: prlsm mm umw if Slze
61003866 8/18/2017 F||e S17T-07-DO4 Jason W 3 Judgment - Vend Ex D.ZMB
9:53 AM EDT On|y SUSSEX Adk|ns, Executlon
COUNT¥ VS. Moore & Rutt Mon|tlon Vend
CL|FFORD E. PA Exp
POLK Exhibit ExhibicA Tax Map 0.3Ma
Praeclpe Praeclpe 0.1MB
60906078 7/27/2017 F||e S17T-07-004 Brlan BC 2 Sher|ffs Return WR|T RETURNED 7-27-2017 0.1MB
2:10 PM EDT And SUSSEX C|alrmont, MON|T|ON WAS POSTED ON THE
Serve COUNTY VS. DE Superlor PROPERTY ON 7-26-2017
CL|FFORD E. Court-Sussex
POLK County
60865543 7/18/2017 Fne 517T»o7-004 jason w 1 Judgmenc coMPLAlNT FoR ENTRY oF 0.2MB
11:43 AM EDT On|y SUSSEX Adklns, Complalnt - l|UDGMENT ON MON|T|ON F|LED.
COUNTV VS. Moore & Rutt Mon|tlon TAX MAP PARCEL NO. 3~31-4.00-
CL|FFORD E. PA 67.00 DESCR|PT|ON: 22612 ESKR|DGE
POLK ROAD, M|DDLEFORD GREENS ML.
W/RT 531. 1300' N/RT 46. SEAFORD.
DE19973 TAX YEARS: 2010-2015
AMOUNT: $1,509.87 UASON ADK|NS)
Exhlblt EXH|B|T A TAX MAP D.BMB
Exhlblt EXH|B|T B BlLL|NG 0.2MB
Praeclpe PRAEC|PE 0.1MB
Writ MON|TION WR|T 0.1ME
1-3 0f3 transactions <>
Exhibit A

https://secure.Hleandservexpress.com/SearchReport/DocsByCase.aspx?t=4&s=1

9/22/2017